El Juez Asociado Se. Figueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia recurrida; y
Considerando lo dispuesto en la regla 63 de la Orden General No. 118 serie de 1899; vistas las disposiciones le-gales citadas en la sentencia recurrida.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que en estos autos dictó la Corte de Humacao en’veinte y tres de Agosto de mil novecientos, sin hacer expresa, con-denación de las costas del recurso y devuélvanse los antece-dentes á la Corte de dicho Distrito con la certificación corres-pondiente para los efectos que procedan.
Jueces concurrentes: Señores Presidente Quiñones y Aso-ciados Hernández, Sulzbacher y MacLeary.